Citation Nr: 0903960	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  05-27 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a compensable disability rating for 
postoperative ventral hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which, inter alia, denied a 
compensable disability rating for residuals of an epigastric 
hernia repair.  

This matter was initially before the Board in April 2007, at 
which time it denied service connection for hepatitis C and 
remanded, inter alia, the current issue on appeal for further 
evidentiary development.  The Board finds that another remand 
is necessary for compliance with its April 2007 remand 
directives and for further evidentiary development.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

In March 2006, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  During 
the hearing, the veteran withdrew claims of entitlement to 
service connection for hypertension and congestive heart 
failure.

The Board notes that the veteran also had perfected an appeal 
of the RO's September 2004 denial of service connection for a 
skin disorder of the hands and feet.  However, the RO 
resolved that issue in the veteran's favor in a July 2008 
rating decision.  The veteran has not since appealed either 
the initial rating or effective date assigned for that 
condition.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (the veteran must separately appeal these downstream 
issues). Therefore, that issue is not currently before the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

Before addressing the merits of the veteran's claim for a 
compensable disability rating for postoperative ventral 
hernia, the Board finds that additional development of the 
evidence is required.

First, the veteran has not received a VCAA letter complying 
with a recent decision of the U. S. Court of Appeals for 
Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), which governs claims for increased 
ratings.  Under Vazquez-Flores, the Court held that, at a 
minimum, a 38 U.S.C.A. § 5103(a) notice requires that the 
Secretary notify the claimant that, to substantiate such a 
claim, 

(1) the claimant must provide, or ask 
the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on 
the claimant's employment and daily 
life;

(2) if the Diagnostic Code (DC) under 
which the veteran is rated contains 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by the claimant 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
the claimant's employment and daily 
life (such as a specific measurement or 
test result), the Secretary must 
provide at least general notice of that 
requirement to the claimant;

(3) the veteran must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant DCs, 
which typically provide for a range in 
severity of a particular disability 
from 0 percent to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life; and

(4) the notice must also provide 
examples of the types of medical and 
lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

In this case, the RO must send the veteran such a notice in 
order to ensure essential fairness of adjudication of this 
case.

Second, this case needs to be remanded for full compliance 
the Board's April 2007 remand directives.  A remand by the 
Board confers on the claimant, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  In this regard, in its April 2007 
remand, the Board, inter alia, directed the RO to issue a 
supplemental statement of the case (SSOC) that contains the 
rating criteria for Diagnostic Code 7339, postoperative 
ventral hernia, which the Board found to be more appropriate 
for the veteran's hernia disability than the Diagnostic Code 
previously assigned by the RO, Diagnostic Code 7338 (inguinal 
hernia).  

However, a review of the claims file shows that although the 
RO issued an SSOC in July 2008 regarding the issue of 
postoperative ventral hernia, the rating criteria discussed 
in the SSOC were those for Diagnostic Code 7338 (inguinal 
hernia) and not those for Diagnostic Code 7339 (postoperative 
ventral hernia), as instructed by the Board in its April 2007 
remand.  Specifically, in its discussion, the July 2008 SSOC 
stated that "[a] noncompensable evaluation is assigned for a 
remediable hernia, or one, which is small, reducible or 
without true hernia protrusion."  This particular criterion 
is the criterion listed under Diagnostic Code 7338 and not 
7339.  See 38 C.F.R. § 4.114, Diagnostic Codes 7338 and 7339.  
Thus, the Board finds another remand is necessary to correct 
this matter.  See Stegall, 11 Vet. App. at 268.

Finally, another VA examination is needed to determine the 
current severity and condition of the veteran's postoperative 
ventral hernia.  A review of the claims file reveals more 
recent complaints of, and treatment for, an abdominal hernia 
since the veteran's last VA examination in June 2004, 
including severe pain and a hernia that has grown in size.  
See, e.g., VA treatment records dated in July 2006, June 
2007, and July 2007.  These complaints and treatment may be 
an indication that his postoperative ventral hernia has 
worsened, and an examination is needed to determine whether 
this is the case.  Moreover, the veteran's last VA 
examination was in June 2004, more than four years ago.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining 
that the Board should have ordered a contemporaneous 
examination of the veteran because a 23-month-old examination 
was too remote in time to adequately support the decision in 
an appeal for an increased rating); Allday v. Brown, 7 Vet. 
App. 517, 526 (1995) (where the record does not adequately 
reveal the current state of claimant's disability, 
fulfillment of the statutory duty to assist requires a 
contemporaneous medical examination, particularly if there is 
no additional medical evidence that adequately addresses the 
level of impairment of the disability since the last 
examination).  Thus, an updated VA examination of the 
veteran's ventral hernia is necessary to determine its 
current severity and condition.  

Accordingly, the case is REMANDED for the following action:

1.  Send a VCAA notice letter notifying 
the veteran and his representative of any 
information or lay or medical evidence not 
previously provided that is necessary to 
substantiate his claim for an increased 
rating for his postoperative ventral 
hernia.  This letter must advise the 
veteran of what information or evidence he 
should provide and what information or 
evidence VA will attempt to obtain on his 
behalf.  See 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  Furthermore, the letter should be 
compliant with the recent case of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  
In this regard, the letter should notify 
the veteran that, to substantiate his 
claim for a higher rating:  

(A) he must provide, or ask the Secretary 
to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of his postoperative ventral 
hernia and the effect this worsening has 
on his employment and daily life;

(B) if the Diagnostic Code under which 
this condition is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by him demonstrating a 
noticeable worsening or increase in 
severity of the postoperative ventral 
hernia and the effect of this worsening 
has on his employment and daily life (such 
as a specific measurement or test result), 
the Secretary must provide at least 
general notice of that requirement to the 
veteran.  Specifically, he must be 
provided a copy of the complete criteria 
listed under Diagnostic Code 7339.

(C) he also must be notified that, should 
an increase in disability be found, a 
disability rating will be determined by 
applying relevant Diagnostic Code, which 
typically provide for a range in severity 
of a particular disability from 0 percent 
to as much as 100 percent (depending on 
the disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life; and

(D) this notice must also provide examples 
of the types of medical and lay evidence 
the veteran may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing his entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2.  Schedule the veteran for a VA 
examination, by an appropriate specialist, 
to assess the current severity of his 
postoperative ventral hernia.  He is 
hereby advised that failure to report for 
his scheduled VA examination, without good 
cause, may have adverse consequences to 
his claim for a higher rating.  The 
examination should include any diagnostic 
testing or evaluation deemed necessary.  
The claims file, including a complete copy 
of this remand, must be made available for 
review of the veteran's pertinent medical 
history, including, in particular, the 
records of his recent treatment.  The 
examiner must indicate whether such review 
was accomplished. 

Based on a comprehensive review of the 
claims folder, as well as a current 
physical examination of the veteran, the 
examiner should discuss all impairments 
and symptomatology, including any residual 
disability, associated with the 
postoperative ventral hernia.  The 
examiner should also indicate the current 
size of the veteran's ventral hernia, 
whether there is weakening of the 
abdominal wall with an indication for a 
supporting belt, and whether such supports 
the hernia well under normal conditions.  
If the hernia is massive, indicate whether 
there is persistent, severe diastasis of 
recti muscles, or extensive diffuse 
destruction or weakening of muscular and 
fascial support of the abdominal wall so 
as to be inoperable.

3.  Readjudicate the claim for a 
compensable disability rating for the 
veteran's postoperative ventral hernia, 
with consideration of Diagnostic Code 7339 
(2008), in light of the physical 
examination provided of the veteran and 
any additional medical evidence received 
from the VAMC since the SSOC in July 2008.  
If the claim is not granted to the 
veteran's satisfaction, send him and his 
representative another SSOC.  It must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
discussion of all pertinent regulations.  
The veteran and his representative should 
be given an opportunity to respond to the 
SSOC before returning the file to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 
that are remanded by the Board or by the Court for additional 
development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




